The only question raised by the record is as to the response of his Honor in reply to the prayer of the defendant for specific instructions to the jury. *Page 266 
His Honor committed no error in his response, for two reasons.
First, because there was no evidence in the cause that the prisoner was sorely pressed, so that he must be killed or suffer great bodily harm, unless he killed his adversary, so that his Honor might and ought to have declined to charge as requested.
Secondly. His Honor committed no error for the reason that his Honor charged that the law was, as stated by defendants counsel. But after charging the law as requested, his Honor remarked, yet it was on the extreme verge of the law. We suppose it was the last expression of his Honor to which the defendant's counsel excepted; but that surely could form no ground of error, even if there had been evidence in the cause to have entitled the defendant to the instruction requested, for his Honor having informed the jury that in North Carolina the law was as stated by defendant's counsel, it could make no difference how near the verge of the law it was or how little would be necessary to pass the verge and change the law.
There is no error. This will be certified that the Court may proceed to judgment.
PER CURIAM.                        Judgment affirmed. *Page 267